DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on January 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent that issues rom US Application No. 16/826064 or US Application No. 16/826043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Edward Baba on January 19, 2022.

The application has been amended as follows: 

Claim 1: An implant for insertion in or adjacent a human prostate comprising bicalutamide dispersed in a liquid silicone rubber matrix; 
wherein the liquid silicone rubber matrix has a Shore A hardness of at least 30 durometer; 
wherein the implant comprises the bicalutamide in an amount of at least 30% w/w; 
wherein the bicalutamide has a D90 of less than 15 microns; and 
the liquid silicone rubber matrix releasing bicalutamide at a rate of between 1.2 g/day and 95 g/day, following any initial burst of release, for at least 6 months after implantation of the implant in a prostate tissue or a tissue near a prostate.

Claim 18: Cancel

Claim 25: The implant of claim 1, wherein the liquid silicone rubber matrix releasing bicalutamide at a rate of between 0.6 g/day and 95 g/day, following any initial burst of release, for at least 2 years after implantation of the implant in a prostate tissue or a tissue near a prostate.


Declaration
The declaration under 37 CFR 1.132 filed December 21, 2021 is sufficient to overcome the rejection of claims 1-8, 10, 13, 16-17, 21-23, and 25 based upon Xu et al. in view of others. The declaration shows that the choice of silicone rubber Shore hardness is important in achieving the claimed release kinetics/duration. More importantly, the way in which the Shore hardness impacts the release rate of the bicalutamide is contrary to what would have been expected by the artisan of ordinary skill. Rathbone et al. teach a matrix drug delivery system composed of silicone rubber and a solid poorly water soluble drug active, much like bicalutamide (Journal of Controlled Release 2002 85:105-115, especially page 106 second column last paragraph-page 107 first column first paragraph). As the Shore hardness of the polymer increases from 20 to 60 durometer, Rathbone et al. teach that the rate of drug release decreases (see figure 5). The declarant shows the opposite relationship over a similar range and in the instantly claimed system. While the artisan of ordinary skill would expect that adjusting the Shore hardness of the device of Xu et al. would alter the release kinetics, they would not have anticipated the necessary changes to achieve the instantly claimed functionality. The declarant also shows that the choice of particle size is important to obtaining the claimed release kinetics. Here again, the relationship amongst the components in the claimed system yields the opposite effect on drug release where decreasing the particle size yields a decrease in drug release rate. Rathbone et al. teach the opposite and commonly expected outcome of a smaller drug particle size yielding an increase in drug release rate due to increased surface area .



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the declaration has overcome the prior art based rejections under 35 USC 103. The prior art is insufficient to render the claimed combination of components obvious otherwise. The amendment provided by the applicant and the examiner’s amendment addresses the objection and written description issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615